Citation Nr: 9924788	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus.

2.  Entitlement to service connection for a bilateral foot 
condition other than hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had military service in the National Guard from 
September 1993 to May 1996, with active duty for training 
from October 1993 to March 1994.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for a bilateral foot condition.  

The issue on appeal has been recharacterized as shown above 
because the appellant's bilateral hallux valgus deformity 
preexisted her entry into service, but she has since been 
diagnosed with disorders affecting other toes/parts of the 
foot.  Her claim for service connection for a foot condition 
must therefore be considered both on a direct basis and by 
aggravation.

In December 1997 and September 1998, the Board remanded this 
case for additional evidentiary development.  The RO complied 
with the Board's Remand instructions to the extent possible; 
therefore, this case is ready for appellate review.


FINDINGS OF FACT

1.  After service, the appellant was diagnosed with hammertoe 
formation 2-5 bilaterally, plantar calluses, and corns.

2.  The appellant's entrance examination showed that she had 
bilateral hallux valgus deformity that was asymptomatic.

3.  During service, the appellant was treated for complaints 
of foot pain, with diagnoses of asymptomatic hallux valgus, 
symptomatic hallux valgus, metatarsalgia, overuse injury, 
soft tissue injury, and bilateral contracted digits 2-4.

4.  The appellant's bilateral hallux valgus deformity existed 
prior to entry into service and is not the result of disease 
or injury during service.  

5.  The appellant's bilateral hallux valgus deformity did not 
increase in severity due to service.  

6.  There is no medical evidence of a link between any of the 
appellant's post-service foot/toe disorders and any disease 
or injury in service.


CONCLUSIONS OF LAW

1.  The appellant's bilateral hallux valgus deformity 
preexisted her entry into active military service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

2.  The appellant's bilateral hallux valgus deformity was not 
aggravated by active military service, and service connection 
is therefore not warranted.  38 U.S.C.A. §§ 1110, 1111, and 
1153 (West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1998).

3.  The appellant has not presented a well-grounded claim for 
service connection for a bilateral foot condition other than 
hallux valgus deformity, and there is no statutory duty to 
assist her in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The Report of Medical Examination for enlistment dated in 
September 1993 noted that the appellant had moderate hallux 
valgus that was asymptomatic.  Approximately two weeks after 
entry onto active duty for training, she complained of 
bilateral foot pain of four days' duration.  Examination 
showed swelling of the left ankle and bony abnormalities on 
both feet with irritation.  The examiner's assessment was 
soft tissue injury.  One week later, the appellant complained 
that her feet had been swollen for two weeks.  It was noted 
that her boots were not too tight or too loose.  Her hallux 
valgus was symptomatic, and the assessment was bilateral foot 
pain.  She was referred to podiatry for further evaluation. 

The podiatry examination report dated in November 1993 
indicated that the appellant had a pronatory foot type with 
weightbearing with hallux valgus deformities.  She had 
diffuse rubrous [sic] on the balls of her feet beneath 
metatarsals 1-5 bilaterally.  The examiner's assessments 
were:  (1) metatarsalgia sub metatarsals 1-5 bilaterally; (2) 
overuse injury bilateral feet/ankles; and (3) asymptomatic 
hallux valgus deformity, moderate, bilateral.  The appellant 
next complained of foot pain in February 1994.  Examination 
showed hyperkeratosis sub third metatarsal bilaterally with 
tenderness to palpation sub third metatarsal head on the 
left.  She had contracted digits 2-4 bilaterally.  The 
examiner's assessments were rule-out metatarsalgia, third 
metatarsal, bilaterally and hallux valgus.  This examination 
was conducted approximately one week prior to the appellant's 
completion of active duty for training, and a separation 
examination was not performed.

In connection with her claim for compensation, the appellant 
underwent a VA physical examination in August 1994.  She 
stated that she began having pain in both feet during active 
duty, which she described as "knots."  She stated that 
someone told her these could be warts, and they were painful 
with standing and walking.  She stated that she was also told 
she had a foot deformity and was provided arch supports.  She 
was working in a factory, which involved standing on her feet 
all day.  Examination showed a corn on the fourth toe of the 
right foot and two calluses on the left foot, one of which 
was a plantar wart.  The examiner noted that no foot 
abnormalities were present.  

In January 1995, the appellant sought treatment from Lloyd 
Trichell, D.P.M., for complaints of pain on the bottom of her 
feet and between the toes.  She reported onset occurred one 
year earlier.  Examination showed hammertoe formation of toes 
4 and 5 on the right and three plantar calluses on the left 
foot.  A history and physical from Crawford Memorial Hospital 
dated in June 1995 indicated that the appellant had pain in 
both feet from corns between the fourth and fifth toes and 
from calluses on the bottom of both feet.  Examination showed 
hammertoe formation 2 through 5 bilaterally, diffuse calluses 
beneath the second, third, fourth, and fifth metatarsal heads 
on both feet, and varus rotation of the fifth digits 
bilaterally.  The appellant subsequently underwent 
arthroplasty and fusion.  Medical records from June to 
September 1995 showed the appellant's postoperative 
treatment.

In December 1997 and September 1998, the Board remanded this 
case for additional development, to include providing the 
appellant a VA physical examination by a podiatrist to obtain 
medical opinions regarding aggravation of her preexisting 
bilateral hallux valgus deformity and whether her other foot 
disorders were related to this preexisting condition or any 
other disease or injury during service.  The appellant failed 
to report for VA examinations scheduled in April 1998 and 
January 1999.  A Report of Contact dated in January 1999 
indicated that the appellant had no way to get to the VA 
Medical Center for examination.  She inquired whether she 
could go to a local podiatrist.  The RO advised her via a 
March 1999 letter that examination at a VA facility was 
necessary because the Board had requested that the medical 
examiner review her claims file.  She was asked to advise the 
RO within 30 days if she was willing to report for 
examination; she did not respond.

The RO requested any additional medical records for the 
appellant from her National Guard unit.  The records received 
contained no pertinent information.


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  The term 
"service-connected" means that a disability was incurred or 
aggravated in the line of duty during active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. 
§ 3.1(k) (1998).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the appellant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty; and (3) any period of inactive duty training during 
which the appellant was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1998).  Therefore, 
an individual can be service-connected for an injury incurred 
during inactive service, but not for a disease.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  The fact that the appellant had 
various foot disorders diagnosed while she was in the 
National Guard on inactive service between March 1994 and May 
1996 does not mean that she is entitled to service connection 
for these conditions.

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).  Generally, a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order to be well grounded, a 
claim for service connection must be accompanied by 
supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; 
mere allegations are insufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A. Bilateral hallux valgus deformity

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when she entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The appellant's entrance examination showed that she had a 
moderate bilateral hallux valgus deformity, and she is not 
entitled to the presumption of soundness with respect to this 
condition.  Therefore, the issue is whether the appellant's 
preexisting bilateral hallux valgus deformity was aggravated 
by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The medical evidence shows that the appellant's bilateral 
hallux valgus deformity did not increase in disability during 
service.  Examining the medical evidence during service, she 
did complain of foot pain.  The service medical records did 
not indicate that the hallux valgus deformity was the cause 
of her complaints of foot pain, and such a conclusion is not 
plausible.  A hallux valgus deformity is a deviation of the 
tip of the great toe toward the outer or lateral side of the 
foot.  Stedman's Medical Dictionary at 759 (26th ed. 1995).  
The appellant at no time during service complained of pain 
over the great toe; rather, she complained of pain on the 
balls of the feet.  Although the service medical records also 
noted that the appellant's hallux valgus deformity was 
symptomatic, this is not persuasive.  An examiner at a 
general clinic made that notation, and subsequent examination 
by a podiatrist showed that the appellant's hallux valgus 
deformity was asymptomatic.  Therefore, there is no competent 
evidence of increased disability during service.

Review of the post-service medical evidence also does not 
disclose any evidence of aggravation of the appellant's 
bilateral hallux valgus deformity.  Rather, the post-service 
findings support the conclusion that there was no increase in 
severity during service.  The VA examination approximately 
five months after her separation from service showed no foot 
abnormalities.  Despite extensive treatment from Dr. Trichell 
for various foot disorders, the presence of a hallux valgus 
deformity was not noted.  No medical professional has 
indicated that the appellant's hallux valgus deformity is 
worse as a result of her military service, nor has any 
medical professional indicated a relationship between the 
hallux valgus deformity and any of the appellant's other foot 
disorders.  There is no evidence showing treatment for a 
hallux valgus deformity since the appellant's separation from 
service approximately five years ago.  Therefore, any post-
service symptoms associated with the hallux valgus deformity 
have not been so severe that she has found it necessary to 
seek medical treatment.  The fact that she has not sought 
medical treatment for this condition supports the conclusion 
that her preexisting bilateral hallux valgus deformity was 
not aggravated by her active service.

The appellant maintains that she did not have a foot disorder 
upon her entry into service and that all her diagnosed 
foot/toe disorders were incurred in service.  However, her 
statements are not competent evidence of increased disability 
or of a relationship between a diagnosed foot disorder and 
her military service.  The appellant does not have the 
medical expertise to diagnosis her symptoms to be 
manifestations of increased disability or to relate a 
diagnosed disorder to service.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's preexisting 
bilateral hallux valgus deformity underwent no increase in 
severity during service and was not aggravated by service.  
Therefore, the preponderance of the evidence is against the 
appellant's claim for service connection for bilateral hallux 
valgus deformity.  This condition existed prior to service 
and was not aggravated during service because there is no 
competent evidence of an increase in the basic level of the 
preexisting disorder during service.

B. Foot disorders other than hallux valgus

The only condition shown on the appellant's entrance 
examination that preexisted her entry into service was a 
bilateral hallux valgus deformity.  With respect to any other 
foot/toe disorder diagnosed during service or since service, 
she is entitled to the presumption of soundness. 

There is no evidence showing the current presence of a 
chronic foot disorder.  The appellant failed to report for VA 
examination and has not submitted medical evidence showing 
current treatment for a foot disorder.  However, at the time 
the appellant filed her claim for service connection, the 
medical evidence reflected diagnoses of plantar calluses, 
corns, and hammertoe formation.  The Board will accept this 
as evidence of a current disability, even though it dates 
from 1995.

The appellant's service medical records showed complaints of 
foot pain, and diagnoses of metatarsalgia, overuse injury, 
soft tissue injury, and bilateral contracted digits 2-4.  
Therefore, there is sufficient evidence of a disease or 
injury during service.

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
any of the appellant's post-service foot disorders.  The foot 
disorders diagnosed during service, as discussed above, are 
not shown by the post-service medical evidence.  All of the 
foot/toe disorders diagnosed after service were different 
than those shown in her service medical records.  The VA 
examination five months after her separation from active 
service showed no foot abnormalities, and the post-service 
foot/toe disorders were not shown until, at a minimum, 
approximately ten months after service.  None of the 
diagnosed foot disorders is subject to presumptive service 
connection.  See 38 C.F.R. §§ 3.307 and 3.309 (1998).  Also, 
several of the appellant's post-service foot/toe disorders 
were not shown until June 1995, fifteen months after service.  
For example, she had hammertoe formation of toes 3 and 4 on 
the right foot only at the time Dr. Trichell initially 
examined her in January 1995.  It was not until her surgery 
in June 1995 that she had hammertoe formation of toes 2-5 
bilaterally and varus rotation of the fifth digits 
bilaterally.  Her condition clearly progressed in the 
interim.  At no time has a medical professional rendered an 
opinion that any of the appellant's post-service foot/toe 
disorders is related to her active service in any manner or 
that any disorder began in service.  

As indicated above, the appellant is not competent to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Edenfield, 8 Vet. App. at 388; Robinette, 
8 Vet. App. at 74; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  There is no duty to assist the appellant 
until she has met the initial burden of establishing a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete her application for VA benefits, see 38 U.S.C.A. 
§ 5103(a) (West 1991), as she has not referred to any 
specific piece of evidence that is missing.  Nothing in the 
record suggests the existence of evidence that might well 
ground this claim.  The appellant has at no time indicated 
that a medical professional has told her that she has a 
foot/toe disorder as a result of her military service or that 
any post-service foot/toe disorder had its onset during 
service.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that her claim is plausible, that 
is, she has failed to present medical evidence that links her 
post-service foot/toe disorders to her military service, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 


ORDER

Entitlement to service connection for a bilateral foot 
condition, to include hallux valgus, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

